Order, entered February 27, 1964, granting petition for the appointment of a committee for an incompetent person unanimously modified, on the law, on the facts, and in the exercise of discretion, to delete the court-designated committee and to substitute in her place the nominee recommended by the sisters of the incompetent, with $30 costs and disbursements to appellants against defendant-respondent, and the order is otherwise affirmed. There is no substantial objection to the nominee of the sisters which does not also apply presumably to the court-designated appointee. Under the circumstances, therefore, the wishes of the sisters should prevail in the absence of any showing of hostility by them or other hazard to the interest of the incompetent (Matter of West, 13 A D 2d 599, and cases cited; Matter of More, 268 App. Div. 1055). Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Eager and Staley, JJ.